Citation Nr: 0207504	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-11 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the veteran had active military 
service from May 1960 to April 1963.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).  

The Board notes that the appellant filed a claim for accrued 
benefits in December 1998.  A statement of the case as to 
that claim was issued in February 1999.  However, the Form 9 
filed in June 1999 made no mention of the accrued benefits 
claim and may not be construed as a substantive appeal on 
that matter.  Absent a perfected appeal, the Board has no 
jurisdiction of that claim.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2001)


REMAND

The Board notes that a January 1999 rating decision denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  Following notification 
of that decision in February 1999, she filed the 
aforementioned Form 9 in June 1999 that the Board construes 
as a Notice of Disagreement (NOD) regarding the decision.  
However, the RO has not issued her a statement of the case 
(SOC) on the issue.  Under the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Manlincon v. 
West, 12 Vet. App. 238 (1999), the June 1999 NOD initiated 
review by the Board of the RO's denial of service connection 
for the cause of the veteran's death, and the issue must be 
remanded to have the RO issue an SOC regarding the claim.  
Because an appeal of the issue has not been perfected by the 
appellant, the Board does not have jurisdiction over the 
issue.  

The Board also notes that the appellant, on her June 1999 
NOD, in addition to indicating that she desired to be 
represented by Veterans of Foreign Wars (VFW) regarding her 
claim of entitlement to service connection for the cause of 
the veteran's death, requested a Travel Board hearing.  She 
has not been scheduled for a Travel Board hearing, or 
submitted a completed VA Form 21-22 authorizing VFW to 
represent her.  

In order to insure that the appellant receives his procedural 
due process rights and fair process rights, the Board finds 
that the claim of entitlement to service connection for the 
cause of the veteran's death must be remanded for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

2.  The appellant should be requested to submit 
a completed VA Form 21-22, Appointment of 
Veterans Service Organization As Claimant's 
Representative.  

3.  The RO should issue the appellant and her 
representative (if properly designated) a SOC 
with regard to her claim of entitlement to 
service connection for the cause of the 
veteran's death.  They should be informed of 
the requirement of filing a timely substantive 
appeal subsequent to receipt of the SOC, in 
order to perfect the claim and thereby place it 
within the jurisdiction of the Board.  They 
should be afforded the appropriate period of 
time in which to file a substantive appeal 
after they have been issued the SOC.  

4.  In the event that a timely substantive 
appeal is filed, the RO should schedule the 
appellant for a hearing before a member of the 
Board of Veterans' Appeals, sitting at the RO.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication Procedure Manual, M21-1, Part IV.  No additional 
action is required by the appellant until she receives 
further notification from VA.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


